Citation Nr: 0936346	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 1948 to 
February 1952.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 rating 
decision, of the Department of Veterans Affairs (VA) Togus 
Regional Office (RO) in Augusta, Maine, which denied the 
claim for service connection for a kidney disorder.  
Jurisdiction over the claims folder subsequently was returned 
to the RO in Detroit, Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDING OF FACT

There is competent and credible evidence showing that the 
Veteran has a kidney disorder that is causally related to 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a chronic 
kidney disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the Veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Factual background.

The Veteran served on active duty from February 1948 to 
February 1952.  The enlistment examination, dated in February 
1948, was negative for any kidney problems.  The service 
treatment records indicate that the Veteran was seen in June 
1950 with a history of having had urethral discharge on 2 
separate occasions over the previous 2 weeks, with no itching 
or burning.  In June 1951, the Veteran was diagnosed with 
malaria, plasmodium vivax, new case, proved by blood smear, 
contracted in Korea.  He was again diagnosed with malaria, 
plasmodium, vivax (old) in August 1951.  

Post service treatment reports, including VA progress notes 
dated from 2000 through 2006, show that the Veteran received 
ongoing clinical evaluation and treatment for a chronic 
kidney disorder.  In August 2000, the Veteran was seen for 
complaints of abdominal pain; he was admitted to the hospital 
for pain control and intravenous fluids treating his presumed 
urinary tract infection.  It was noted that, over the past 
three days, the Veteran had experienced increased lower 
abdominal pain, urinary frequency, and pain with urination.  
Urine revealed pyuria and hematuria.  It was also noted that 
he had had a long history of renal insufficiency.  Following 
an evaluation, the pertinent diagnoses were urinary tract 
infection, chronic renal failure and anemia.  During a 
clinical visit at a renal clinic in January 2003, it was 
noted that the Veteran had renal insufficiency likely 
secondary to chronic glomerulonephritis.  The impression was 
renal insufficiency.  The Veteran was seen for a follow up 
evaluation at the renal clinic in February 2004; the 
impression was worsening renal function with new baseline 
creatinin.  It was noted that the Veteran had had renal 
trouble for the last 20 years.  

The Veteran filed a claim for service connection for a kidney 
disorder (VA Form 21-526) in September 2006.  Submitted in 
support of his claim was a medical statement from Dr. 
Marjorie V. Funtanilla, dated in August 2006.  Dr. Funtanilla 
indicated that the Veteran was diagnosed with chronic kidney 
disease which has progressed to the point that he required 
dialysis in 2006.  She noted that he was in military service 
many years ago when he developed sepsis and malaria, which 
led to the development of acute renal failure.  Dr. 
Funtanilla stated her belief that the conditions most likely 
contributed to the Veteran's end stage renal disease.  

VA progress notes dated in 2006 and 2007 show continued 
clinical attention and treatment for a chronic kidney 
disorder.  During a clinical visit in February 2007, the 
Veteran indicated that he was going to dialysis three times a 
week.  He also stated that his kidney problems started with 
his treatment for malaria.  The assessment was chronic renal 
failure in dialysis.  

Of record is another medical statement from Dr. Marjorie V. 
Funtanilla, dated in January 2008, wherein she again noted 
that the Veteran was diagnosed with chronic kidney disease 
and his disease has progressed to the point where he requires 
dialysis.  Dr. Funtanilla stated that, when she initially 
started treating the Veteran at the VA, he reported a history 
of developing sepsis and contracting malaria as well.  Dr. 
Funtanilla stated that, based on the Veteran's account of his 
service treatment, she believed that he developed acute renal 
failure from that condition and it contributed to his end 
stage renal disease.  She explained that, although the 
service treatment records were not available to her for 
review, she used her clinical judgment regarding his symptoms 
and concluded that he most likely developed acute renal 
failure.  

The Veteran was afforded a VA examination in August 2008; at 
that time, the history of in-service treatment for malaria in 
the 1950s was noted.  The examiner indicated that he reviewed 
the Veteran's service treatment records.  He noted that the 
Veteran was in Korea for eight and half months, had "blood 
poisoning" and was flown to Japan for treatment lasting one 
month.  The Veteran indicated that he was seen sometime in 
L'Anse about 30 years ago and was told that he probably had 
renal failure.  At that time of the examination, the Veteran 
complained of lethargy and weakness due to renal failure; he 
was on diet therapy and dialysis three times a week.  The 
examiner noted a remote history of uric acid stones, but 
there was no evidence of such in the claims folder.  The 
Veteran's earliest record at VA medical center was in 1997, 
showing elevated cholesterol and chronic renal insufficiency 
with proteinuria.  However, there is no indication as to when 
the renal insufficiency began.  The pertinent diagnosis was 
renal insufficiency.  The examiner stated that he was unable 
to resolve the question of etiology without resort to 
speculation due to the lack of chronicity of data and the 
lack of service treatment records indicating specifics of 
renal involvement.  The examiner thus concluded that he was 
unable to provide an opinion as to whether the Veteran's 
renal disorder is related to service without resorting to 
speculation on possible causes.  




III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The Board notes that a lay person is competent to describe 
what comes to the senses.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is warranted 
for a kidney disorder.  In this regard, the Board notes that 
the Veteran's service treatment records are significant as 
they show treatment for malaria on several occasions.  In 
addition, post service clinical records clearly show that the 
Veteran has received treatment for a chronic renal disorder.  
A February 2007 VA progress note reflects an assessment of 
chronic renal failure.  The August 2008 VA examination 
reported a diagnosis of renal insufficiency.  There is, thus, 
competent evidence of a current disability.  

With regard to the medical opinions, the VA examiner 
determined that the etiology of the Veteran's kidney 
disorder, currently diagnosed as renal insufficiency, could 
not be determined without resorting to speculation.  In 
essence, this is not an opinion; rather, it is a statement 
that the examiner did not know the etiology.  The private 
opinion from Dr. Funtanilla established the Veteran's 
complaints and opined that the in-service treatment of 
malaria and sepsis lead to the development of acute renal 
failure and subsequently end stage renal disease.  The 
January 2008 opinion constitutes positive evidence linking 
the current chronic kidney disorder to the in-service 
treatment for malaria and sepsis.  It is noteworthy that Dr. 
Funtanilla is a member of the Nephrology clinic with the 
Dickinson County Healthcare system.  Although treatment for 
sepsis is not shown in service, in view of the in-service 
treatment for malaria, and the private medical opinion, the 
Board finds that the evidence is at least in equipoise as to 
the question of a nexus between current kidney disorder and 
active service.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for a kidney disorder is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In reaching this conclusion, the record 
shows that the Veteran was treated inservice for malaria, and 
contains an unrefuted medical opinion from a nephrology 
clinic attributing the Veteran's current kidney disorder to 
his inservice episodes of malaria.  See Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (noting that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  


ORDER

Service connection for a kidney disorder is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


